             Case 1:17-vv-01046-UNJ Document 67 Filed 08/04/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 17-1046V
                                        Filed: June 30, 2021
                                           UNPUBLISHED


    ROBERT WILLIAMS,                                            Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Pneumococcal Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA)

                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

      On August 3, 2017, Robert Williams, filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of a pneumococcal vaccine on February 16,
2016. (ECF No. 1)

         On July 28, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On June 30, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $33,531.44, which
includes $32,576.51 to petitioner and $954.93 in satisfaction of a State of California
Medicaid lien. (ECF No. 62.) In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

1
   Because this unpublished decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:17-vv-01046-UNJ Document 67 Filed 08/04/21 Page 2 of 5




      Pursuant to the terms stated in the attached Proffer, I award Petitioner
$33,531.44 as follows:

    •   a lump sum payment of $32,576.51 in the form of a check payable to
        Petitioner. This amount represents compensation for all damages that would be
        available under § 15(a); and

    •   a lump sum payment of $954.93, representing compensation for satisfaction
        of the State of California Medicaid lien, payable jointly to petitioner and to:

                            Department of Health Care Services
                               Recovery Branch – MS 4720
                                    P.O. Box 997421
                               Sacramento, CA 95899-7421
                         DHCS account number: C97261756D-VAC03

Petitioner agrees to endorse this payment to the California Department of Health Care
Services.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                          s/Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
          Case 1:17-vv-01046-UNJ Document 67 Filed 08/04/21 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    ROBERT WILLIAMS,              )
                                  )
              Petitioner,         )
    v.                            )                   No. 17-1046V
                                  )                   Special Master Horner
    SECRETARY OF HEALTH AND HUMAN )                   ECF
    SERVICES,                     )
                                  )
              Respondent.         )
                                  )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 3, 2017, Robert Williams (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act”

or “Act”), alleging that he suffered a shoulder injury related to vaccine administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of a pneumococcal

vaccine on February 16, 2016. Petition at 1. On July 24, 2020, the Secretary of Health and

Human Services (“respondent”) filed an Amended Vaccine Rule 4(c) Report advising that, in

light of Special Master Horner’s Findings of Fact ruling that the onset of petitioner’s left

shoulder pain occurred within 48 hours of vaccination, and the medical evidence submitted in

this case, respondent would not continue to defend the case. Amended Rule 4(c) Report at 5

(ECF No. 47). On July 28, 2020, Special Master Horner issued a Ruling on Entitlement, finding

that petitioner was entitled to vaccine compensation for his shoulder injury related to vaccine

administration (“SIRVA”). 1 See Ruling on Entitlement (ECF No. 48).



1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the special master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
          Case 1:17-vv-01046-UNJ Document 67 Filed 08/04/21 Page 4 of 5




I.     Compensation for Vaccine Injury-Related Items

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$32,576.51. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a), with the exception of the reimbursement of the Medicaid

lien, below. Petitioner agrees.

       Respondent further proffers that petitioner should be awarded funds to satisfy a State of

California Medicaid lien in the amount of $954.93, which represents full satisfaction of any right

of subrogation, assignment, claim, lien, or cause of action the State of California may have

against any individual as a result of any Medicaid payments that the State of California has made

to or on behalf of Robert Williams from the date of his eligibility for benefits through the date of

judgment in this case as a result of the vaccine-related injury the special master found Mr.

Williams suffered on or about February 16, 2016, under Title XIX of the Social Security Act.

Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     The parties recommend that compensation provided to petitioner should be made
               through a lump sum payment of $32,576.51, in the form of a check payable to
               petitioner. 2 Petitioner agrees.




reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the special master’s
July 28, 2020, entitlement decision.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                 2
         Case 1:17-vv-01046-UNJ Document 67 Filed 08/04/21 Page 5 of 5




       (2)    A lump sum payment of $954.93, representing compensation for satisfaction of
              the State of California Medicaid lien, payable jointly to petitioner and to:

                           Department of Health Care Services
                               Recovery Branch - MS 4720
                                    P.O. Box 997421
                               Sacramento, CA 95899-7421
                        DHCS account number: C97261756D-VAC03

Petitioner agrees to endorse this payment to the California Department of Health Care Services.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    s/ Traci R. Patton
                                                    TRACI R. PATTON
                                                    Assistant Director
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Telephone: (202) 353-1589
                                                    E-mail: Traci.Patton@usdoj.gov

Dated: June 30, 2021




                                                3
